Exhibit 10.1

RESIGNATION AND RELEASE




THIS RESIGNATION AND RELEASE (hereinafter referred to as “Agreement”) is made
and entered into as of the 4th day of May, 2015 (the “Execution Date”), by and
between R. Patrick Highsmith (hereinafter referred to as “Employee”) and New
Jersey Mining Company, and related corporations and entities, its successors,
assigns, Board Members, managers, employees and agents, past and present
(hereinafter collectively referred to as “Company”) (the Employee and the
Company are hereinafter collectively referred to as the “Parties”, or when
referred to in the singular, “Party”).




WHEREAS, Employee has been an employee of the Company in the position of Chief
Executive Officer since December 1, 2014;




WHEREAS, Employee also serves as an officer, employee and director for Company;




WHEREAS, Employee has advised Company that he desires to reach a mutual
agreement regarding his resignation from his position as Chief Executive Officer
of Company as well as all other positions he holds as an officer, employee and
director of Company;




WHEREAS, Employee has agreed to tender and Company has agreed to accept
Employee’s resignation request and the relinquishment of all his positions at
Company;




WHEREAS, Company and Employee desire to address and resolve any and all
dealings, rights and claims between them, including by way of example and not
limitation, any such matters arising out of Employee’s employment with Company,
and his resignation therefrom.




NOW, THEREFORE, for and in consideration of the foregoing recitals and mutual
promises, representations, and warranties herein contained and intending to be
bound thereby, Employee and Company do hereby promise and agree as follows:




1.

Resignation as CEO and Leave of Employment.




a.

Resignation as CEO. Employee hereby resigns his position of Chief Executive
Officer of Company and Company hereby accepts Employee’s resignation from such
position effective 5 p.m. Pacific Standard Time on May 1, 2015 (the “Effective
Time”).




b.

Resignation of Other Positions. Employee hereby resigns all other officer,
member, director and/or agent positions that he holds with Company, except that
the Employee shall remain as an employee on unpaid leave with no other incidents
of employment other than Availability pursuant to Paragraph 1(d), Severance
Compensation pursuant to Paragraph 2(a) and (d), and Medical Benefits pursuant
to 2(b) below.




c.

Employment Status. Employee agrees that he shall be on unpaid leave (subject to
the Availability defined in Paragraph 1(d) below and the Severance














--------------------------------------------------------------------------------

Compensation defined in Paragraph 2 below) from the Effective Time until July 1,
2015, and no longer have an employment relationship with the Company as of 5
p.m. Pacific Standard Time on July 1, 2015.




d.

Availability. Employee agrees, that from the Effective Time through May 31,
2015, Employee will cooperate and make himself reasonably available to Company,
Company’s affiliates and their respective attorneys to discuss, consult and
assist on matters in which the Employee was involved prior to the Effective
Time, and other matters and opportunities that present themselves arising from
activity initiated prior to the Effective Time. Employee agrees to cooperate
with the Company and to execute all such necessary and appropriate documents to
orderly transfer Employee’s responsibilities. Employee will cooperate with any
request for information about ongoing projects or other work related questions
and will continue to conduct himself in a professional and collegial manner
until the termination of the employment relationship on July 1, 2015.  Employee
will tender all material data to Company acquired in the course of his
employment. Employee acknowledges and agrees that during this period of
availability Employee will not earn wages as an employee of the Company and will
be on unpaid leave as of the Effective Time.




2.

SEVERANCE COMPENSATION. For and in consideration of this Agreement and the full
Release of Company, as set forth herein, the parties agree to the following
severance compensation:




a.

Base Salary. Company will provide Employee with his base salary through the
Effective Time (payable on the usual payroll date of May 5, 2015), and the
Company will pay the remainder base salary of the month of May through May 31st,
2015, less all applicable taxes and withholdings.  Payment of the same is
subject to the terms and conditions outlined in Subsection 2(d) below titled “No
Other Compensation.”




b.

Medical Benefits. From and after the Effective Time through June 30, 2015,
Employee will continue to receive health benefits coverage for himself and his
dependents, under the same plans under which they were covered immediately
before the Effective Time, provided that Company shall pay for Employee’s
premiums for the months of May and June of 2015, and Employee shall pay for his
own premiums thereafter, if available. Furthermore, Company will contribute 50%
of the premiums to cover the Employee’s dependents for the months of May and
June of 2015 and Employee shall pay for 100% of Employee’s dependents’ premiums
thereafter, if available. The foregoing health benefits are subject to the
changes and modifications the Company may make to such plans. Although the
Company has no plans to make major modifications to its health insurance
program, nothing herein shall be interpreted as to prohibit the Company from
making any changes or modification to the Company’s health insurance programs.




c.

Stock Options. Company acknowledges that Employee was














--------------------------------------------------------------------------------

granted a stock option on December 1, 2014, to purchase 500,000 shares of New
Jersey Commons Stock (“NJMC”), which option has vested. Employee shall be
eligible to exercise said Stock Option to purchase 500,000 vested shares (less
any vested shares that Employee may have previously exercised) until December 1,
2016, and in accordance with the terms granted by Company. Stock Option contract
shall be provided to the Employee within 30 days of the Effective Time.
 Employee acknowledges and agrees that aside from the foregoing Stock Options,
there are no other options available to Employee.




d.

No Other Compensation and Method of Payment. No other fringe benefits will
accrue or will be paid to Employee except as set forth in this Agreement. The
one (1) month base pay salary continuance is subject to normal payroll
deductions and is subject to Company’s normal payroll practices; provided that,
however, the one (1) month base salary continuance may be paid by Company over a
period of four (4) pay periods, but in no event later than July 5, 2015.




e.

Reimbursements. Employee shall be reimbursed for reasonable expenses incurred in
the course of employment, which were previously submitted for reimbursement.  




f.

Full and Final Payment. The payments and consideration set forth above shall be
in lieu of and discharge any obligations of Company to Employee for
compensation, any other expectation, remuneration, or benefit.




3.  Full Release.  In consideration of the payments set forth above, and to the
extent consistent with law, the Employee, on behalf of himself, his spouse,
heirs, estate, executors, administrators, successors, and assigns, and the
Company, DO FULLY RELEASE AND DISCHARGE and agree not to sue the other Party,
and hereby release any and all claims, causes of action, judgments, obligations,
damages, or liabilities of whatsoever kind and character, including, but not
limited to, all claims arising out of or relating to Employee’s employment with
Company, or to any acts or events involving Employee and Company as of the
signing of this Agreement, WHETHER CURRENTLY KNOWN OR SUSPECTED, OR UNKNOWN OR
UNSUSPECTED.  The Parties represent and warrant that they have not assigned any
such claims or authorized any other person or entity to assert any such claims
on the respective Party’s behalf.  While the Parties are not waiving any rights
or claims which may arise after the execution of this Agreement, the Parties do
agree that under this Agreement the Parties waive any and all claims for damages
incurred at any time after the date of this Agreement because of alleged
continuing effects of any alleged acts or omissions involving the Parties which
may have occurred prior to the execution of this Agreement, and any right to sue
the other Party for monetary or injunctive relief against the alleged continuing
effects of any alleged past acts or omissions occurring before the execution of
this Agreement. Parties agree and acknowledge that the payments and other
consideration made pursuant to this Agreement constitute valid consideration for
their release of any and all claims, and that the payments made and other
negotiated consideration given exceed any payments, benefits or unfulfilled
obligations to which Parties may otherwise be entitled to receive from the other
Party.

















--------------------------------------------------------------------------------

EMPLOYEE UNDERSTANDS AND EXPRESSLY AGREES THAT THIS AGREEMENT EXTENDS TO ANY AND
ALL FEDERAL AND STATE LAW CLAIMS OF EVERY NATURE AND KIND WHATSOEVER, KNOWN OR
UNKNOWN, SUSPECTED OR UNSUSPECTED, PRESENT OR PAST, IF ANY, INCLUDING, BUT NOT
 LIMITED  TO,  ALL  CLAIMS  INVOLVING  RETALIATION,  WRONGFUL DISCHARGE,
 DISABILITY  DISCRIMINATION, OR  A  CLAIM  OF  AGE DISCRIMINATION BROUGHT UNDER
THE FEDERAL AGE DISCRIMINATION IN EMPLOYMENT ACT, AS AMENDED, OR ANY CLAIMS IN
TORT OR CONTRACT OR IMPLIED CONTRACT RELATED TO EMPLOYEE'S EMPLOYMENT OR TO ANY
ALLEGED ACTS OR OMISSIONS OF COMPANY INVOLVING EMPLOYEE.




THE COMPANY UNDERSTANDS AND EXPRESSLY AGREES THAT THIS AGREEMENT EXTENDS TO ANY
AND ALL FEDERAL AND STATE LAW CLAIMS OF EVERY NATURE AND KIND WHATSOEVER, KNOWN
OR UNKNOWN, SUSPECTED OR UNSUSPECTED, PRESENT OR PAST, IF ANY, INCLUDING, BUT
NOT LIMITED TO, ALL CLAIMS INVOLVING BREACH OF CONTRACT, AND BREACH OF FIDUCIARY
DUTY TO THE COMPANY.




This release does not limit either Party’s right, where applicable, to file an
administrative charge or participate in an investigative proceeding of any
federal, state or local governmental agency, but does operate as a waiver of any
personal recovery if related to the claims released herein.




4.  Company advises Employee to consult with an attorney concerning the contents
and effects of signing this document.  In accordance with the Age Discrimination
 in Employment Act, 29 U.S.C. § 621 et seq., Employee shall have twenty-one (21)
calendar days from the receipt of this document within which to consider whether
to sign this Agreement and accept Company’s offer contained in the above
paragraphs  in exchange  for signing this Agreement.




5.  Employee shall have seven (7) days following his signing of this Agreement
within which to revoke this Agreement.  This Agreement shall not become
effective or enforceable until the seven (7) day period following Employee’s
signing this Agreement has expired.  In order to revoke this Agreement, Employee
must provide written notice to Company prior to midnight on the seventh day
after Employee’s signature to validly rescind his acceptance of this Agreement.
 Such notice should be sent via first class mail and e-mail to:




NEW JERSEY MINING COMPANY

Attn: Delbert Steiner

201 N. Third Street

Coeur d'Alene, ID 83814 (208) 503-0153

dsteiner@newjerseymining.com




6.  Confidentiality. Company and Employee promises and agrees as follows:




a.  Employee shall immediately return to Company all original and copies of
files,














--------------------------------------------------------------------------------

memoranda, records, customer lists (past, current or anticipated), data,
know-how, formulae, processes, compositions, designs, sketches, plans, ideas
(past and current), research and development (past, current and planned),
current and planned manufacturing or distribution methods and processes,
customer requirements, price lists, market studies, business plans, computer
software and programs (including object code and source code), computer software
and database technologies, systems, structures, and architectures (and related
formulae, compositions, processes, improvements, devices, know-how, inventions,
discoveries, concepts, ideas, designs, methods and information), and any other
information, however documented, that concerns the business and affairs of the
Company (collectively “Company Property”). Employee shall not retain any copies
of the Company Property. Electronically stored information (“ESI”) on the
Employee’s personal computers that could be described as Company Property shall
be deleted and not used by the Employee.




b. Employee shall keep confidential and not disclose to anyone any information
concerning Company business (including but not limited to any non-public
information relating to the Company’s officers, directors or employees),
customers, suppliers, marketing methods, trade secrets, planning, mining,
exploration, land, mineral rights, water rights, permits, financial data or
projections, geologic data, and any and all analyses, reports, studies, costs,
mining methods, strategies, results, processes, formulas, patterns, devices and
any data and information whatsoever similar to that which is specifically listed
and any other Company Property identified above that is not of a public nature,
regardless of how such information came to Employee’s knowledge, custody or
control. Notwithstanding the foregoing Employee shall not be required to keep
confidential (a) information known to Employee prior to the commencement of his
employment with the Company (or its affiliates) or (b) information that is or
becomes generally publicly known through authorized disclosure.




c.   Employee acknowledges that Company and its affiliates engage in mining
operations and related activities, and are subject to regulation and licensing,
and therefore desire to maintain their reputation and receive positive
publicity. Employee therefore agrees to act in a manner that is not adverse,
detrimental or contrary to the best interests of Company and its affiliates, and
specifically Employee will not knowingly directly or indirectly make or publish
any oral, written or recorded statement or comment that is negative,
disparaging, defamatory or critical of Company, its affiliates, or their
respective officers, directors or employees.




d. Consistent with the amicable termination of Employee’s employment with
Company as set forth in this Agreement, neither Company nor any of its
affiliates shall, nor shall they suffer anyone else to, make or publish,
directly or indirectly, any oral, written or recorded statement or comment that
is negative, disparaging, defamatory or critical of Employee or Employee’s
professional performance during Employee’s employ with the Company. Employee’s
personnel file shall reflect the resignation of Employee as accepted herein by
the Company.














--------------------------------------------------------------------------------




7.  This Agreement shall not in any way be construed as an admission by Company
that it has acted in any manner wrongfully with respect to Employee, or that
Employee has any rights, other than those specifically provided for in this
Agreement, against Company. Company denies any wrongdoing or liability
concerning Employee.




8.  Employee represents and acknowledges that in executing this Agreement he
does not rely upon and has not relied upon any representations made by Company’s
agents, representatives, or attorneys with regard to the subject matter, basis
or effect of this Agreement or otherwise.




9.  This Agreement sets forth the entire agreement between the parties hereto,
and fully supersedes any and all prior arrangements, understandings, or
agreements between the parties hereto, pertaining to the subject matter hereof.




10.  The provisions of this Agreement are severable.  If any part of the
Agreement is found to be unenforceable, the other parts shall remain fully valid
and enforceable. This Agreement may be executed in counterparts.




11.  This Agreement is governed by the laws of the State of Idaho.  Venue of any
dispute over the terms of this Agreement shall be in Kootenai County, Idaho.




12.  Employee warrants that he has had the opportunity to review the contents of
this Agreement with his attorney, has carefully read the Agreement himself,
knows the contents thereof, and signs this Agreement on his own free will.




IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND THEREBY, this Agreement has
been executed on the 4th day of May, 2015.







EMPLOYEE







/s/ R. Patrick Highsmith                              

R. PATRICK HIGHSMITH







NEW JERSEY MINING COMPANY










By: Delbert Steiner                                        

 Title: CEO                                                      


















